El Juez Asociado Sil Eiguebas,
emitió la opinión del tribunal.
Esta causa trae su origen del Juzgado Municipal de está ciudad, de cuya sentencia condenatoria se apeló para ante la Corte de este Distrito que á su vez condenó á la acusada en 13 de marzo último por el delito de abuso de confianza á sufrir la pena de treinta días de arresto en la cárcel de este distrito y á pagar quince dollars de multa y las costas. Contra esta* sentencia se apeló; para sustanciar esta ape-lación se prestó fianza de cien dollars y se remitió el récord á esta Corte Suprema, en el cual consta el escrito de apela-ción, la sentencia y la primitiva denuncia jurada ante el juez municipal el 12 de enero de 1905 que dice así: “ Yo Cristina Escalera, vecina de Santurce, calle de la Iglesia, de estado soltera y profesión mi casa, juro y declaro so-lemnemente: Que formulo denuncia contra Justa Soria-no, porque el día primero del actual le mandé á Bernabé Dalmaú, con la Soriano, seis pesos, sin que se los haya *337entregado, negando también el haberlos recibido. Tes-tigos, Ursula Carmona, Pedro Villegas y Guadalupe Gale. — (firmado) Cristina Escalera. ’ ’
La acusada hizo la alegación de no culpable.
El 13 de marzo de 1905 se celebró el juicio ante la Corte de Distrito, se practicó la prueba del Eiscal con la presen-cia de la acusada y de su abogado don Rafael López Lan-drón y se dictó en dicha fecha la sentencia condenatoria de que se ha hecho mérito y que es objeto de la apelación que está hoy pendiente de esta Corte Suprema.
jSTo hay en el récord relación de hechos, ni pliegos de ex-cepciones.
El letrado defensor comparece por escrito ante esta Corte Suprema y hace una relación de hechos que jura la acusada como ciertos ante un notario público y cuyos he-chos tienden á demostrar que la denunciante Cristina Es-calera presentó la denuncia por resentimientos con la acu-sada Justa Soriano, por haberse ésta y su hermana Aurelia negado á declarar con anterioridad que el fruto que la Escalera llevaba en su vientre era de Bernabé Dalmau y esa contrariedad que despertó el odio para la denuncia la llevó también á valerse de testigos complacientes que. la ayudaron á consumar su obra en contra de la hoy acusada Justa Soriano, quien por ignorancia é inexperiencia dió lugar á la omisión lamentable de toda su prueba de des-cargo y coartada, dejando así prevalecer el fallo apelado, condenatorio, injusto en cuanto que descansa exclusiva-mente en falsos testimonios.
La acusada dice que pudo probar con varios testigos que nombra que estaba en Río Piedras el día que se afirma que recibió los seis pesos en Santurce para entregarlos á Ber-nabé Dalmau.
Por tal razón y fundándose en el artículo 364 del Códi-digo de Enjuiciamiento Criminal, pide la celebración de un nuevo juicio.
*338El fiscal de esta Corte Suprema se opuso y solicitó la confirmación de la sentencia por escrito y en el acto de la vista que tuvo lugar sin asistencia de la representación de la parte apelante.
Veamos ahora si con los elementos que contiene el alega-to de la parte apelante, puede esta corte ordenar la cele-bración de un nuevo juicio.
Es deber consignado en el artículo 304 del Codigo de Enjuiciamiento Criminal que ía instancia solicitando un nuevo juicio so presente antes de dictarse la sentencia y en el caso que nos ocupa, no se solicitó en ese tiempo y. en el supuesto de haberse hecho la solicitud en su debida oportunidad, faltaría todaina demostrar que, á pesai de haber empleado la mayor actividad razonable, no le fue posible descubrir las nuevas pruebas y aducirlas en la vista de la causa.
Nada de eso se ha cumplido en la ocasión presente.
Puede objetarse que el artículo 364 del código referido faculta á este tribunal cuando lo crea justo para ordenar la celebración de un nuevo juicio; pero no puede conside-rarse justa la concesión de ese beneficio, cuando nada se alega que justifique esa necesidad en bien de la justicia.
. Debe observarse, que aquí sólo se indica que los testigos de cargo son falsos y que se tienen otros que se nombran para probar la coartada, es decir, para probar que la acu-sada no pudo recibir en Santurcc los seis pesos el día pri-mero de enero de 1905, porque desde el 28 de diciembre de • 1904 hasta el 2 de enero, estuvo en Sabana-Llana, barrio del pueblo de Río Piedras, asistiendo á una hermana que estaba enferma.
Llama la atención, la coincidencia de haber regresado el 2 de enero, es decir, precisamente el día siguiente en que se afirma que se cometió el hecho; pero, de todos modos, esto sería una circunstancia propia para su defensa, y co-mo persona] y de su conocimiento pudo alegarlo.y probar-*339lo en los dos juicios que se lian celebrado primero ante el Juez Municipal y luego el 13 de marzo de, 1905 ante la Cor-te de Distrito de San Juan y nada absolutameute.se hizo en las dos propicias ocasiones 'que se la brindaron.' No es, por consiguiente esa una prueba que pueda determinar la concesión de un nuevo, juicio y menos lo es la alégacióu de la falsedad de las declaraciones de los testigos de cargo, porque estos declararon bajo la responsabilidad de su ju-ramento y bay que suponer que dijeron verdad, mientras no se pruebe lo contrario.
Por todas estas razones, no es posible conceder un nuevo juicio como se pretende, ni se lia cometido en la sentencia error alguno que autorice su revocación ó modificación, y por tanto proponemos su confirmación con las costas del recurso.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, MacLeary y Wolf. .